Case: 2:19-cv-05612-MHW-EPD Doc #: 22 Filed: 02/24/21 Page: 1 of 4 PAGEID #: 2005



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 Robert L. Bobb,

       Plaintiff,                                    Case No. 2:19-cv-5612

       V.                                            Judge Michael H. Watson

 Commissioner of Social Security,                    Chief Magistrate Judge
                                                     Preston Deavers
       Defendant.

                               OPINION AND ORDER

       Robert L. Bobb ("Plaintiff) applied for social security disability benefits but

 was denied Initially and on reconsideration. He moved for a hearing before an

 Administrative Law Judge ("ALJ"). After the hearing, the ALJ issued a decision

 denying benefits. The Appeals Council granted review, vacated the decision,

 and remanded for a second hearing. On rehearing, a second ALJ denied

 benefits, and this Court remanded an appeal of that decision upon joint motion of

 the parties. After the third hearing, that ALJ again issued a decision denying

 benefits. Plaintiff did not appeal the third decision to the Appeals Council,

 instead appealing directly to this court.

       Chief Magistrate Judge Preston Deavers issued a report and

 recommendation ("R&R") recommending that the Court overrule Plaintiffs

 Statement of Specific Errors and affirm the Commissioner's decision. R&R, ECF

 No. 20. Plaintiff objects to that recommendation. Obj., ECF No. 21.
Case: 2:19-cv-05612-MHW-EPD Doc #: 22 Filed: 02/24/21 Page: 2 of 4 PAGEID #: 2006



       Chief Magistrate Judge Preston Deavers issued the R&R pursuant to

 Federai Ruie of Civii Procedure 72(b). Under that ruie, the Undersigned must

 determine de novo any part of the Magistrate Judge's disposition that has been

 property objected to. Fed. R. Civ. P. 72(b)(3). The Undersigned may accept,

 reject, or modify the R&R, receive further evidence, or return the matter to the

 Magistrate Judge with instructions. Id.

       On objection, Plaintiff contends that the ALJ failed to consider ail of

 Plaintiff's medically determinable impairments when determining his residual

 functional capacity ("RFC"). Specificaiiy, Plaintiff contends the ALJ did not

 account for Plaintiffs mild spinal stenosis in the RFC.

       The ALJ did not specifically classify Plaintiffs mild spinal stenosis as either

 a severe or a non-severe impairment. See ALJ Dec., ECF No. 7-12 at PAGEiD

 ## 1354-73. Thus, Plaintiff argues, the ALJ must have considered it a non-

 rhedicaliy determinable impairment. Obj. 2, ECF No. 21. Plaintiff elucidates the

 consequences of labeling something as a medically determinable impairment

 (regardless of whether it is severe or non-severe) versus a non-medicaily

 determinable impairment. Id. at 2-3.

       For purposes of this Opinion and Order, the Court accepts as true

 Plaintiffs premise that the ALJ's failure to specifically classify Plaintiffs mild

 spinal stenosis as a severe impairment or a non-severe impairment means that

 the ALJ considered it to be a non-medically-determinabie impairment. The Court

 also accepts as true Plaintiffs assertion that such classification was erroneous—
Case: 2:19-cv-05612-MHW-EPD Doc #: 22 Filed: 02/24/21 Page: 3 of 4 PAGEID #: 2007



 i.e., that his mild spinal stenosis is actually a medicaiiy determinabie impairment.

 Even if that is the case, however, Chief Magistrate Judge Preston Deavers

 correctly explained that any error by the ALJ in failing to consider the mild spinal

 stenosis as a medicaiiy determinabie impairment was harmless.

       Regardless of the general implications for impairments classified as

 determinabie (either severe or non-severe) versus non-medicaiiy determinabie,

 the ALJ did consider PiaintifTs back pain (including discussing PiaintifTs mild

 spinal stenosis) in the RFC analysis in this case. E.g., ALJ Dec., ECF No. 7-12

 at PAGEiD ## 1360-68 {passim).

       And although Plaintiff cites to evidence that he was diagnosed with mild

 spinal stenosis, AR at PAGEID ## 544-45,1308-09,1593,1626, a mere

 diagnosis does not necessarily result in functional limitations, see, e.g., Higgs v.

 Bowen, 880 F.2d 860, 863 (6th Cir. 1988) ("The mere diagnosis ... of course,

 says nothing about the severity of the condition." (citation omitted)). None of this

 evidence Plaintiff cites for the mere diagnosis of mild spinal stenosis contains

 corresponding opined functional limitations, see AR at PAGEiD ## 544-45, 723,"'

 1308-09,1593-96,1623-27, nor does Plaintiff cite any additional evidence

 stating that the mild spinal stenosis caused any functional limitations.




 ^This progress note does not actually diagnose spinal stenosis, it recognizes PiaintifTs
 subjective complaints of back pain, which the ALJ did consider in the RFC analysis, and
 it diagnoses "[cjhronic lumbar pain" and "[tjhoracic back pain[.]" AR 723.
Case: 2:19-cv-05612-MHW-EPD Doc #: 22 Filed: 02/24/21 Page: 4 of 4 PAGEID #: 2008



       As Chief Magistrate Judge Preston Deavers explained, absent any citation

 to functional limitations caused by the mild spinal stenosis that the ALJ allegedly

 failed to consider, the Court agrees that any error in classifying the mild spinal

 stenosis as a non-medically determinable impairment (instead of a medically

 determinable but non-severe impairment) resulted in harmless error because the

 ALJ did consider the only evidence concerning functional limitations caused by

 such mild spinal stenosis—Rlaintiffs subjective complaints of pain.

       Therefore, the Court ADOPTS the R&R, OVERRULES Plaintiffs

 Statement of Specific Errors and objections to the R&R, and AFFIRMS the

 Commissioner's decision. The Clerk shall enter judgment for Defendant and

 terminate this case.

       IT IS SO ORDERED.




                                           /s/Michael H. Watson
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT
